NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                     APR 19 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 ABRAHAM HERNANDEZ CARBAJAL,                      No. 14-72180
 AKA Abraham Carbajal, AKA Abraham
 Carbajal-Hernandez,                              Agency No. A041-844-858

              Petitioner,
                                                  MEMORANDUM*
    v.

 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

         Abraham Hernandez Carbajal, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for protection under the



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. We review for substantial evidence the agency’s factual findings.

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition

for review.

      Substantial evidence supports the agency’s denial of Hernandez Carbajal’s

CAT claim because he failed to establish it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We reject

Hernandez Carbajal’s contention that the agency failed to consider all his evidence

or improperly analyzed his case.

      PETITION FOR REVIEW DENIED.




                                         2                                  14-72180